Reasons for Allowance
1.	After further review and consideration of Applicants Amendment/Request of consideration of 04/19/22 and searching juxtaposed prior art, Examiner is hereby placing claims 1 – 3, 5 – 10, 12 – 16 and 18 – 20 in condition for Allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…one or more memory devices having computer readable code stored thereon; one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable code to: 
generate a configurable framework; create a package of the configurable framework, wherein the package comprises one or more codes; allow a resource entity system of an entity to download the configurable framework; 
identify initiation of download of the configurable framework; cause a user interface to prompt input of one or more configurable parameters associated with an application present in the resource entity system, wherein the one or more configurable parameters comprise: a first flag for optical character recognition: 
a threshold value for confidence level associated with the optical character recognition; and a second flag for manual review of an electronic resource associated with the application of the entity; receive the one or more configurable parameters; and integrate the configurable framework with the application, wherein the configurable framework processes one or more multi-channel electronic requests associated with the application based on the one or more configurable parameters...”, as best illustrated by FIG.3, and in such a manner as recited in independent claims 1, 8 and 14.
Therefore, claims 1 – 3, 5 – 10, 12 – 16 and 18 – 20 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192